 


110 HR 559 IH: Biofuels Security Act of 2007
U.S. House of Representatives
2007-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 559 
IN THE HOUSE OF REPRESENTATIVES 
 
January 18, 2007 
Mr. Delahunt (for himself, Ms. Herseth, and Mr. Inslee) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Oversight and Government Reform and  the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To promote renewable fuel and energy security of the United States, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short TitleThis Act may be cited as the Biofuels Security Act of 2007. 
(b)Table of ContentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
TITLE I—RENEWABLE FUELS 
Sec. 101. Renewable fuel program. 
Sec. 102. Installation of E–85 fuel pumps by major oil companies at owned stations and branded stations. 
Sec. 103. Minimum Federal fleet requirement. 
Sec. 104. Application of Gasohol Competition Act of 1980. 
TITLE II—DUAL FUELED AUTOMOBILES 
Sec. 201. Requirement to manufacture dual fueled automobiles. 
Sec. 202. Manufacturing incentives for dual fueled automobiles. 
IRENEWABLE FUELS 
101.Renewable fuel programSection 211(o)(2) of the Clean Air Act (42 U.S.C. 7545(o)(2)) is amended by striking subparagraph (B) and inserting the following: 
 
(B)Applicable volume 
(i)In generalFor the purpose of subparagraph (A), the applicable volume for calendar year 2010 and each calendar year thereafter shall be determined, by rule, by the Administrator, in consultation with the Secretary of Agriculture and the Secretary of Energy, in a manner that ensures that— 
(I)the requirements described in clause (ii) for specified calendar years are met; and 
(II)the applicable volume for each calendar year not specified in clause (ii) is determined on an annual basis. 
(ii)RequirementsThe requirements referred to in clause (i) are— 
(I)for calendar year 2010, at least 10,000,000,000 gallons of renewable fuel; 
(II)for calendar year 2020, at least 30,000,000,000 gallons of renewable fuel; and 
(III)for calendar year 2030, at least 60,000,000,000 gallons of renewable fuel.. 
102.Installation of e–85 fuel pumps by major oil companies at owned stations and branded stationsSection 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) is amended by adding at the end the following: 
 
(11)Installation of e–85 fuel pumps by major oil companies at owned stations and branded stations 
(A)DefinitionsIn this paragraph: 
(i)E–85 fuelThe term E–85 fuel means a blend of gasoline approximately 85 percent of the content of which is derived from ethanol produced in the United States. 
(ii)Major oil companyThe term major oil company means any person that, individually or together with any other person with respect to which the person has an affiliate relationship or significant ownership interest, has not less than 4,500 retail station outlets according to the latest publication of the Petroleum News Annual Factbook. 
(iii)SecretaryThe term Secretary means the Secretary of Energy, acting in consultation with the Administrator of the Environmental Protection Agency and the Secretary of Agriculture. 
(B)RegulationsThe Secretary shall promulgate regulations to ensure that each major oil company that sells or introduces gasoline into commerce in the United States through wholly-owned stations or branded stations installs or otherwise makes available 1 or more pumps that dispense E–85 fuel (including any other equipment necessary, such as including tanks, to ensure that the pumps function properly) at not less than the applicable percentage of the wholly-owned stations and the branded stations of the major oil company specified in subparagraph (C). 
(C)Applicable percentageFor the purpose of subparagraph (B), the applicable percentage of the wholly-owned stations and the branded stations shall be determined in accordance with the following table: 
 
 
Applicable percentage of wholly-owned stations and branded stations 
Calendar year:(percent): 
 
20085 
200910 
201015 
201120 
201225 
201330 
201435 
201540 
201645 
2017 and each calendar year thereafter50. 
(D)Geographic distribution 
(i)In generalSubject to clause (ii), in promulgating regulations under subparagraph (B), the Secretary shall ensure that each major oil company described in subparagraph (B) installs or otherwise makes available 1 or more pumps that dispense E–85 fuel at not less than a minimum percentage (specified in the regulations) of the wholly-owned stations and the branded stations of the major oil company in each State. 
(ii)RequirementIn specifying the minimum percentage under clause (i), the Secretary shall ensure that each major oil company installs or otherwise makes available 1 or more pumps described in that clause in each State in which the major oil company operates. 
(E)Financial responsibilityIn promulgating regulations under subparagraph (B), the Secretary shall ensure that each major oil company described in that subparagraph assumes full financial responsibility for the costs of installing or otherwise making available the pumps described in that subparagraph and any other equipment necessary (including tanks) to ensure that the pumps function properly. 
(F)Production credits for exceeding e–85 fuel pumps installation requirement 
(i)Earning and period for applying creditsIf the percentage of the wholly-owned stations and the branded stations of a major oil company at which the major oil company installs E–85 fuel pumps in a particular calendar year exceeds the percentage required under subparagraph (C), the major oil company earns credits under this paragraph, which may be applied to any of the 3 consecutive calendar years immediately after the calendar year for which the credits are earned. 
(ii)Trading creditsSubject to clause (iii), a major oil company that has earned credits under clause (i) may sell credits to another major oil company to enable the purchaser to meet the requirement under subparagraph (C). 
(iii)ExceptionA major oil company may not use credits purchased under clause (ii) to fulfill the geographic distribution requirement in subparagraph (D).. 
103.Minimum Federal fleet requirementSection 303(b)(1) of the Energy Policy Act of 1992 (42 U.S.C. 13212(b)(1)) is amended— 
(1)in subparagraph (C), by striking and after the semicolon; 
(2)in subparagraph (D), by striking fiscal year 1999 and thereafter, and inserting each of fiscal years 1999 through 2007; and; and 
(3)by inserting after subparagraph (D) the following: 
 
(E)100 percent in fiscal year 2008 and thereafter,. 
104.Application of Gasohol Competition Act of 1980Section 26 of the Clayton Act (15 U.S.C. 26a) is amended— 
(1)by redesignating subsection (c) as subsection (d); 
(2)by inserting after subsection (b) the following: 
 
(c)For purposes of subsection (a), restricting the right of a franchisee to install on the premises of that franchisee a renewable fuel pump, such as one that dispenses E–85, shall be considered an unlawful restriction.; and 
(3)in subsection (d) (as redesignated by paragraph (1))— 
(A)by striking “section,” and inserting the following: “section— 
 
(1)the term; 
(B)by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following: 
 
(2)the term gasohol includes any blend of ethanol and gasoline such as E–85.. 
IIDUAL FUELED AUTOMOBILES 
201.Requirement to manufacture dual fueled automobiles 
(a)Requirement 
(1)In generalChapter 329 of title 49, United States Code, is amended by inserting after section 32902 the following: 
 
32902A.Requirement to manufacture dual fueled automobiles 
(a)RequirementEach manufacturer of new automobiles that are capable of operating on gasoline or diesel fuel shall ensure that the percentage of such automobiles, manufactured in any model year after model year 2007 and distributed in commerce for sale in the United States, which are dual fueled automobiles is equal to not less than the applicable percentage set forth in the following table: 
 
 
The percentage of dual fueled automobiles 
For each of the following model years:manufactured shall be not less than: 
 
200810 
200920 
201030 
201140 
201250 
201360 
201470 
201580 
201690 
2017 and beyond100. 
(b)Production Credits for Exceeding Flexible Fuel Automobile Production Requirement 
(1)Earning and period for applying creditsIf the number of dual fueled automobiles manufactured by a manufacturer in a particular model year exceeds the number required under subsection (a), the manufacturer earns credits under this section, which may be applied to any of the 3 consecutive model years immediately after the model year for which the credits are earned. 
(2)Trading creditsA manufacturer that has earned credits under paragraph (1) may sell credits to another manufacturer to enable the purchaser to meet the requirement under subsection (a).. 
(2)Technical amendmentThe table of sections for chapter 329 of title 49, United States Code, is amended by inserting after the item relating to section 32902 the following: 
 
 
32902A. Requirement to manufacture dual fueled automobiles.. 
(b)Activities To Promote the Use of Certain Alternative FuelsThe Secretary of Transportation shall carry out activities to promote the use of fuel mixtures containing gasoline or diesel fuel and 1 or more alternative fuels, including a mixture containing at least 85 percent of methanol, denatured ethanol, and other alcohols by volume with gasoline or other fuels, to power automobiles in the United States. 
202.Manufacturing incentives for dual fueled automobilesSection 32905(b) of title 49, United States Code, is amended— 
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; 
(2)by inserting (1) before Except; 
(3)by striking model years 1993–2010 and inserting model year 1993 through the first model year beginning not less than 18 months after the date of enactment of the Biofuels Security Act of 2007; and 
(4)by adding at the end the following: 
 
(2)Except as provided in paragraph (5), subsection (d), or section 32904(a)(2), the Administrator shall measure the fuel economy for each model of dual fueled automobiles manufactured by a manufacturer in the first model year beginning not less than 30 months after the date of enactment of the Biofuels Security Act of 2007 by dividing 1.0 by the sum of— 
(A)0.7 divided by the fuel economy measured under section 32904(c) when operating the model on gasoline or diesel fuel; and 
(B)0.3 divided by the fuel economy measured under subsection (a) when operating the model on alternative fuel. 
(3)Except as provided in paragraph (5), subsection (d), or section 32904(a)(2), the Administrator shall measure the fuel economy for each model of dual fueled automobiles manufactured by a manufacturer in the first model year beginning not less than 42 months after the date of enactment of the Biofuels Security Act of 2007 by dividing 1.0 by the sum of— 
(A)0.9 divided by the fuel economy measured under section 32904(c) when operating the model on gasoline or diesel fuel; and 
(B)0.1 divided by the fuel economy measured under subsection (a) when operating the model on alternative fuel. 
(4)Except as provided in subsection (d) or section 32904(a)(2), the Administrator shall measure the fuel economy for each model of dual fueled automobiles manufactured by a manufacturer in each model year beginning not less than 54 months after the date of enactment of the Biofuels Security Act of 2007 in accordance with section 32904(c). 
(5)Notwithstanding paragraphs (2) through (4), the fuel economy for all dual fueled automobiles manufactured to comply with the requirements under section 32902A(a), including automobiles for which dual fueled automobile credits have been used or traded under section 32902A(b), shall be measured in accordance with section 32904(c).. 
 
